COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-13-00264-CV

PETER PAYNE, MARY BETH                                         APPELLANTS
PAYNE, DAVID HOWARD,
OKSANA HOWARD, MELVIN
HARRIS, DONNA HARRIS, AND
CHRISTINA CHILDERS

                                     V.

THE CITY OF FRISCO                                                APPELLEE


                                  ----------

         FROM THE 431ST DISTRICT COURT OF DENTON COUNTY

                                  ----------

                       MEMORANDUM OPINION1

                                  ----------

     Appellants Peter Payne, Mary Beth Payne, David Howard, Oksana

Howard, Melvin Harris, Donna Harris, and Christina Childers attempt to appeal

from the trial court’s “Order Granting Defendant City of Frisco’s Plea to the



     1
      See Tex. R. App. P. 47.4.
Jurisdiction.” The trial court’s interlocutory order was signed April 29, 2013,2

making the notice of appeal due May 20, 2013. See Tex. Civ. Prac. & Rem.

Code Ann. § 51.014(a)(8) (West Supp. 2012); Tex. R. App. P. 26.1(b), 28.1(a).

Appellants filed an untimely motion for new trial on May 28, 2013, and filed their

notice of appeal on July 26, 2013.

      On July 31, 2013, we notified the parties of our concern that this court may

not have jurisdiction over the appeal because the notice of appeal was not timely

filed. Tex. R. App. P. 26.1, 28.1. We informed appellants that unless they, or

any party desiring to continue the appeal, filed a response by August 12, 2013,

showing a reasonable explanation for the late filing of the notice of appeal, the

appeal could be dismissed for want of jurisdiction. Tex. R. App. p. 42.3(a), 44.3.

Appellants filed a response, but it does not show grounds for continuing the

appeal.

      Section 51.014(a)(8) of the civil practice and remedies code permits an

interlocutory appeal from an order that grants or denies a plea to the jurisdiction

by a governmental unit. See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a)(8).

Appeals from interlocutory orders, when allowed by statute, are accelerated

appeals. Tex. R. App. P. 28.1(a). In order to perfect an accelerated appeal of an

interlocutory order, the party is required to file a notice of appeal “within 20 days

after the judgment or order is signed.” Tex. R. App. P. 26.1(b). The filing of a

      2
       The trial court’s order lists numerous defendants in the style, which were
not disposed of in the April 29, 2013 order.


                                         2
motion for new trial, request for findings of fact and conclusions of law, or any

other post-judgment motion, except for a motion for extension of time filed under

Texas Rule of Appellate Procedure 26.3, “will not extend the time to perfect an

accelerated appeal.” Tex. R. App. P. 26.3, 28.1(b).

      The time for filing a notice of appeal is jurisdictional in this court, and

absent a timely-filed notice of appeal or extension request, we must dismiss the

appeal. See Tex. R. App. P. 2, 25.1(b), 26.3; Jones v. City of Houston, 976
S.W.2d 676, 677 (Tex. 1998); Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex.

1997).   Because appellants’ notice of appeal was untimely, we dismiss the

appeal for want of jurisdiction. See Tex. R. App. P. 42.3, 43.2(f); Jones, 976
S.W.2d at 677; Verburgt, 959 S.W.2d at 617; Vallejo v. Cameron Cnty., No. 13-

13-00181-CV, 2013 WL 2367992, at *1 (Tex. App.—Corpus Christi May 30,

2013, no pet.) (mem. op.) (dismissing appeal from interlocutory order granting

county’s plea to the jurisdiction because notice of appeal was untimely filed).



                                             PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: September 19, 2013




                                         3